                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS


IN RE:
                                                         Case No. 19-10359
CAH Acquisition Company #5, LLC,                         Chapter 11
aka Hillsboro Community Hospital,

                        Debtor.




             PATIENT CARE OMBUDSMAN’S THIRD AND FINAL REPORT
        Pursuant to 11 U.S.C. § 333 of the Bankruptcy Code and the United States Trustee’s Motion for

Entry of Agreed Order Approving Appointment of Patient Care Ombudsman [Docket No. 125, June 11, 2019]

and Agreed Order Approving Appointment of Patient Care Ombudsman [Docket No. 129, June 12, 2019],

the Patient Care Ombudsman (“PCO”) was directed to monitor the quality of patient care provided

at Hillsboro Community Hospital and file her initial report no later than 45 days after appointment.

Subsequent reports shall be filed at least every 60 days thereafter.

        Accordingly, PCO filed Patient Care Ombudsman’s First Interim Report on July 29, 2019 [Docket

No. 175] detailing her efforts establishing contact with the Debtor location and engaging in the

initial site visit. PCO filed Patient Care Ombudsman’s Second Interim Report on September 27, 2019

[Docket No. 207]. Given the interval timing for PCO’s third reporting cycle relative to Debtor’s

anticipated sale completion, PCO comes now and files a short summary of remote monitoring
efforts. Should sale completion not occur as anticipated in early December 2019, PCO will revisit

the need for an additional site visit and a lengthier report.

                                              SUMMARY

        In this interim reporting cycle, PCO remained engaged in remote review of quality

dashboard data and phone and email follow-up with interim leadership. Several personnel have

resigned and set their termination date contemporaneous with the anticipated date that new
leadership will assume responsibility for Debtor’s facility. PCO’s understanding is that anticipated




                  Case 19-10359        Doc# 263       Filed 11/27/19     Page 1 of 4
departures include: the director of nursing, the dietary manager, the pharmacy nurse, the specialty

clinic/surgical nurse, the case manager, the PIC line nurse, the occupational therapy assistant, and

the part-time social worker. Further, two traveling RN contract periods end at this same time and

support services provided by the interim medical consulting company (Cohesive) will also cease at

sale completion. As the sale finalization approaches, nursing staff coverage has proven challenging

with the DON regularly stepping in to a patient care nursing role.

       Given the significant number of staff transitions happening, PCO reached out to the Kansas

Department of Health & Environment team members who have been previously engaged with the

Debtor and its interim leadership as they rebounded from difficult circumstances associated with the

previous facility management.

       Certainly, the staff at this hospital have consistently demonstrated a level of grit and

resiliency that is commendable to the highest degree. It is PCO’s hope that the new leadership will

continue to nurture the remaining dedicated team members and provide immediate, broad support

to back-fill these various important vacancies to avoid any care delivery gaps.

       DATED: November 27, 2019.               Respectfully submitted,

                                               By:     /s/Susan N. Goodman, AZ Bar #019483
                                                       Susan N. Goodman
                                                       Pivot Health Law, LLC
                                                       P.O. Box 69734
                                                       Oro Valley, Arizona 85737
                                                       Phone: (520) 744-7061
                                                       Fax: (520) 575-4075
                                                       sgoodman@pivothealthaz.com
                                                       Patient Care Ombudsman




                 Case 19-10359        Doc# 263       Filed 11/27/19      Page 2 of 4
                                    CERTIFICATE OF SERVICE

        I, Susan N. Goodman hereby certify that the above and foregoing Report has been

electronically filed with the Clerk of Court using the CM/ECF filing system and a true and

correct copy of this pleading has been sent to the following parties or counsel of record who have

registered to receive electronic service.



 Merrick, Baker, & Strauss, P.C.                        Office of The United States Trustee
 Bruce E. Strauss                                       Christopher T. Borniger
 Victor F. Weber                                        Jordan M. Sickman
 1044 Main Street                                       30 N. Main Street, Suite 1150
 Suite 500                                              Wichita, KS 67202
 Kansas City, MO 64105                                  christopher.t.borniger@usdoj.gov
 victor@merrickbakerstrauss.com                         ustpregion20.wi.ecf@usdoj.gov
 bruces@merrickbakerstrauss.com                         Jordan.sickman@usdoj.gov
 Attorneys for the Debtor                               Attorneys for the United States Trustee

 Stevens and Brand, LLP                                 Hull & Chandler, PA
 Patricia Hamilton                                      Felton E. Parrish
 Wesley F. Smith                                        1001 Morehead Square Drive Suite 450
 917 SW Topeka Blvd                                     Charlotte, NC 28203
 Topeka, KS 66612                                       fparrish@lawyercarolina.com
 phamilton@stevensbrand.com                             Attorneys for Chapter 11 Trustee
 wsmith@stevensbrand.com
 Attorneys for Chapter 11 Trustee
 GlassRatner                                            Stinson LLP
 Brent King                                             Nicholas Zluticky
 2405 Grand Blvd., Suite 1210                           1201 Walnut Street, Suite 2900
 Kansas City, MO 64108                                  Kansas City, MO 64106
 bking@glassratner.com                                  nicholas.zluticky@stinson.com
 Chapter 11 Trustee                                     Attorneys for Bank of Hays
 Triplett Woolf Garretson, LLC                          Klenda Austerman
 Tyler E. Heffron                                       Christopher A. McElgunn
 2959 N. Rock Road, Suite 300                           301 N. Main, Suite 1600
 Wichita, KS 67226                                      Wichita, KS 67202
 theffron@twgfirm.com                                   cmcelgunn@klendalaw.com
 Attorneys for City of Hillsboro, Kansas c/o Tyler E    Attorneys for Security Bank of Kansas City
 Heffron; Public Building Commission of Hillsboro, KS
 c/o Tyler E Heffron
 Lathrop Gage                                           Rural Emergency Medical Providers
 Robert J. Haupt                                        1409 Riverview Road
 2345 Grand Blvd., Suite 2200                           Pratt, Kansas 67124
 Kansas City, MO 64108                                  Pro se Rural Emergency Medical Providers
 rhaupt@lathropgage.com
 Attorneys for Health USA, Inc.




                  Case 19-10359         Doc# 263        Filed 11/27/19        Page 3 of 4
Lathrop Gage                                         Klenda Austerman
Stephen K. Dexter                                    Eric W. Lomas
1515 Wynkoop Street, Suite 600                       301 N. Main, Suite 1600
Denver, CO 80202                                     Wichita, KS 67202
sdexter@lathropgage.com                              elomas@klendalaw.com
chuffman@lathropgage.com                             Attorneys for Fusion Medical Staffing, LLC
Attorneys for Health USA, Inc.
Bernstein-Burkley, P.C.                              Arst & Arst, PA
Lara S. Martin                                       David G. Arst
707 Grant Street, Suite 2200 Gulf Tower              555 N. Woodlawn, Suite 115
Pittsburgh, PA 15219-1900                            Wichita, KS 67208
lmartin@bernsteinlaw.com                             david@arstlaw.com
Attorneys for Creditor Beckman Coulter, Inc.         david@arstarst.kscoxmail.com
                                                     Attorneys for Unsecured Creditors’ Committee
The Olsen Law Firm, LLC                              Kutak Rock LLP
Jill D. Olsen                                        Dan R. Nelson
118 N. Conistor Lane, Suite B290                     300 S. John Q. Hammons Parkway
Liberty, MO 64068                                    Suite 800
jill@olsenlawkc.com                                  Springfield, MO 65806
Attorneys for RHG Consolidated, LLC                  dan.nelson@kutakrock.com
                                                     Attorneys for Premier Specialty Network LLC

DATED: November 27, 2019.                      Respectfully submitted,

                                               By:      /s/Susan N. Goodman, AZ Bar #019483
                                                        Susan N. Goodman
                                                        Pivot Health Law, LLC
                                                        P.O. Box 69734
                                                        Oro Valley, Arizona 85737
                                                        Phone: (520) 744-7061
                                                        Fax: (520) 575-4075
                                                        sgoodman@pivothealthaz.com
                                                        Patient Care Ombudsman




                 Case 19-10359          Doc# 263     Filed 11/27/19       Page 4 of 4
